[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 MAY 04, 2007
                                 No. 05-15159                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                        D. C. Docket No. 91-00598-CR-SH

HAROLD BROWN,

                                                               Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,
                                                             Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                   (May 4, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Federal prisoner Harold Brown (“Brown”), proceeding pro se, appeals the

district court’s order dismissing his Fed.R.Civ.P. 60(b) (“Rule 60(b)”) motion,

which the district court recharacterized as a successive 28 U.S.C. § 2255 (“§
2255") motion. We granted a Certificate of Appealability on the question of

whether the district court erred by treating appellant’s Rule 60(b) motion as an

impermissibly successive § 2255 motion to vacate pursuant to Gonzalez v. Crosby,

545 U.S. 524 (2005).

      The government concedes that the district court improperly treated Brown’s

Rule 60(b) motion as an unauthorized second or successive § 2255 motion.

Brown’s motion did not present new claims for relief, nor did it seek to relitigate

previous claims. The Rule 60(b) motion claimed a defect in the process of Brown’s

prior habeas proceedings.

      Accordingly, the district court erred in construing Brown’s Rule 60(b)

motion as a successive habeas corpus application. Without passing judgment on

the merits of Brown’s Rule 60(b) motion, we vacate and remand to the district

court so it can properly address Brown’s motion as a Rule 60(b) motion.

      VACATED AND REMANDED.




                                          2